PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/166,924
Filing Date: 22 Oct 2018
Appellant(s): o9 Solutions, Inc.



__________________
 Eric C. Bachinski
Registration No. 73,684
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 18 April 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated August 18, 2021 from which the appeal is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.” 

The following ground(s) of rejection are applicable to the appealed claims.
Claims 2-6, 8-13, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed a judicial exception. 
(2) Response to Argument
35 USC 101 Arguments
Appellant’s arguments received on 18 April 2022 have been fully considered, but they are not persuasive.

Appellant argues on page 11 that “Examiner has failed to provide evidence and reasoning sufficient to establish a prima facie case of ineligibility.” Examiner respectfully disagrees.
Appellant’s assertions are not persuasive. The Examiner established a prima facie case of patent ineligibility in accordance with the Alice two-part test. Accordingly, the Examiner's finding of patent ineligibility is justified. In Alice Corp. Pty. Ltd. v. CLS Bank Int'l, et al., 134 S.Ct. 2347 (2014) the Supreme Court set forth the two-part framework for determining whether a claimed invention is directed to an abstract idea. The two-part framework announced in Alice requires, first (Step 2A), a determination of whether the claim is directed to an abstract idea and second (Step 2B), if the claims are directed to an abstract idea, a determination whether the additional elements of the claim, considered both individually and as an ordered combination, are sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. See Alice; 79 Fed. Reg. 74621-74624.
With respect to the first part of the two-part framework set forth in Alice (Step 2A), a claim is directed to an abstract idea if the claim recites, sets forth, or describes a concept that is similar to at least one concept the courts have identified as abstract. See Alice; 79 Fed. Reg. 74622; see July 2015 Update: Subject Matter Eligibility, p. 3, available at http://www.uspto.gov/sites/default/files/documents/ieg-july-2015-update.pdf. A non-exhaustive list of concepts held to be abstract ideas includes fundamental economic practices, methods of organizing human activities, mental processes, and mathematical relationships/formulas. See Alice at 2355-2356; 79 Fed. Reg. 74622.
Here, under the first prong of Step 2A, claim 2, similarly claims 9 and 16, recites “receiving, a set of source data………; identifying, an entity………; determining, a hierarchy………; generating, an entity graph network………; determining, a non-hierarchical link………; updating,………; generating, a set of measures………; identifying, a change………; determining a computational effect ………; and select a scope………; updating a dependent entity ………; creating a temporary dependent entity node………; identifying that the temporary change………; and updating the scenario……….” As a whole, in view of the claim limitations, the claims set forth the concept of mathematical calculations, organizing human activity-managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) and mental processes in that they recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
A claim recites certain methods of organizing human activity in that they recites entity/entities relationship (i.e., a hierarchy includes relational links between the entity and other entities) (including social activities, teaching, and following rules or instructions) category. Here, in view of the above claim limitations, as a whole, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited receiving, a set of source data including a set of internal source data and a set of external source data, wherein the set of source data is received, and the set of source data including entity data and relationship data indicating associations between entities included in the entity data; identifying, an entity in the entity data, which include a hierarchy includes relational links between the entity and other entities such entities as (regions, organizations, persons, products, product categories, market regions, market segments, channels, calendar periods, time, locations, customers, suppliers, factories), and so on. Therefore, contrary to Appellant’s assertions, the claims are directed to organizing human activity. 
A claim recites mental processes when the claim recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion), wherein if the claim, under its broadest reasonable interpretation, covers the claim being practically performed in the mind but for the recitation of generic computer components, then the claim is in the mental process category. Id. at 52 n.14. Here, in view of the above claim limitations, as a whole, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited identifying, an entity………; determining, a hierarchy………; generating, an entity graph network………; determining, a non-hierarchical link………; updating, the entity graph network………; generating, a set of measures………;…..; identifying, a change to a value of a measure of the set of measures could all be reasonably interpreted as a human using their mind to make observations and use judgment based on the observations to a set of dependencies between the set of measures for the relational link, and identify a change to a value of a measure of the set of measures. Values of some measures can be provided by input values and a user-provided value; identify that the change………; create a temporary dependent entity………; present a scenario………; identify that the temporary change………: and update the scenario to remove the at least one computational effect………. Therefore, contrary to Appellant’s assertions, the claims are directed to mental processes.
In addition, all of the above limitations (i.e. determining a computational effect to propagate the change to the value to the set of measures………..; and select a scope of data………associated number of computation executions; updating a dependent entity node measure value based on the computational effect.………, which make up a mathematical algorithm using mathematical relationships and formulas because the claims do not explicitly recite a formula, one of ordinary skill in the art immediately understands that steps of determining a computational effect are all mathematical relationships that are inherently determined using mathematical formulas. In addition, paras 54-55 of the Specification discloses that the measures can be computed measures, computed from computation rules and formulas (embodied in calculation entities) utilized by a formula engine to determine how changes, such as updates to a measure value or computational formula, propagate across the measures and models representing these entitles, and to one of ordinary skill in the art computation rules and formulas are mathematical calculations and formulas. Thus, contrary to Appellant's assertions, the claims are also directed to mathematical concepts.
As discussed above, under the second prong of Step 2A, we determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55. 
Here, under the second prong of Step 2A, claim 2, similarly claims 9 and 16, while the additional elements do not amount to significantly more than the recited abstract idea because the additional elements merely apply the abstract idea, as noted in the previous actions, when viewed individually and as an ordered combination, these additional elements (e.g., carried out by at least a processor with memory), simply append the recited abstract idea to well-understood, routine, and conventional activities, previously known in the field, recited at a high level of generality because these elements are generic computer components that simply perform repetitive calculations, which, as held by the courts, are well-understood, routine, and conventional. See July 2015 Update, p. 7; MPEP 2106.05(d). In addition, Appellant’s Specification discloses that the present invention can be implemented by “computer readable program instructions … provided to a processor of a general purpose computer … for implementing the functions” of the invention (Fig. 1 and paras 95 and 99 of the Appellant’s specifications detail any combination of a generic computer system program to perform the method (i.e., commercially available processors). Thus, Appellant’s own specification demonstrates that the additional elements requiring that the abstract idea is, for example, “carried out by at least one computing device” merely appends the recited abstract idea to well-understood, routine, and conventional activities, previously known in the field.
Furthermore, Examiner asserts that claim 9 also does not include limitations amounting to significantly more than the abstract idea. Although claim 9 includes one non-transitory machine-readable medium including instructions for representing unified graph and hierarchy relationships that, when executed by at least one processor amounts to generic computing elements performing generic computing functions.
Also, generally electronically receiving/transmitting, storing, and outputting (e.g., displaying via GUI) data are examples of insignificant extra-solution activity.1
Additionally, as discussed in the previous actions, when viewed individually and as an ordered combination, these additional elements provide no more than appending the recited abstract idea to a computing devices for carrying out the recited abstract idea, and as evinced by Akinola et al. (US Pat. 2013/0151305), hereinafter Akinola et al., Fig. 1, claim 17, and para [0040] demonstrate that it is well-understood, routine and conventional a non-transitory machine-readable medium, graphical user interface, a computing device; one processor; and a memory. 
Moreover, evinced by Abe et al. (US Pub. 2012/0116850), hereinafter Abe et al., paras [0071]-[0074] demonstrate that it is well-understood, routine and conventional a non-transitory machine-readable medium, graphical user interface, a computing device; one processor; and a memory. Hence, a mathematical method may contribute to the technical character of an invention, if it serves as technical purpose or if it regards as specific technical implementation motivated by the internal function of a computer. Accordingly, contrary to Appellant’s assertions, the evidence on record does indeed support a determination that the limitations in question are well-understood, routine, and conventional.

Appellant argues on page 12 that “the claims solve a technical problem of propagating related input drivers and measurements between linked models by select[ing] a scope of data from the plurality of scopes of data with smallest associated number of computation executions. The technical solution solves a technical problem in the technological field of data management and, more specifically, to managing data states across data models.” Examiner respectfully disagrees. 
With respect to Appellant’s assertion that the abstract idea is extremely specific, to the extent that this assertion by Appellant is indented to indicate that this somehow evinces that the claims are not directed to an abstract idea, Examiner notes simply reciting limitations that narrow an abstract idea does not make an abstract idea non-abstract. 79 Fed. Reg. 74631; buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1355 (2014). 
Managing data states across data models using generic computer components (e.g., server and generic network-based storage devices with a GUI) does not preclude the claim limitation from being in the certain methods of organizing human activity grouping.

Appellant argues on page 12 that “Claims 2-6, 8-13, and 15-20 Are Not Directed to an Abstract Idea because the limitation of claim 2 that recites generate an entity graph network that includes a plurality of nodes, wherein the plurality of nodes includes a node for the entity and additional nodes that correspond to each of the other entities included in the hierarchy is not able to he performed in the human mind.” Examiner respectfully disagrees.
Appellant’s assertions are not persuasive. This generating step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor and a memory”, nothing in the claim element precludes the step from practically being performed in the human mind. Additionally, the mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. Further, Figs. 5a, 5b, and 5c as shown below Fig. 5a could actually be performed mentally or with a pen and paper.

Appellant argues on pages 13-14 that “Claims 2-6, 8-13, and 15-20 Any Alleged Abstract Idea is Integrated into a Practical Application because the limitation of claim 2 that recites the temporary change feature enables a user to make temporary changes to a measure values and using computational effects to present a scenario graphical user interface until the temporary change is discarded. Thus, the Examiner fails to provide a full analysis of the claims and fails to provide a well-reasoned rationale for the assertion that the claims do not
integrate the alleged abstract idea into a practical application.” Examiner respectfully disagrees.
As discussed above, under the second prong of Step 2A, we determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55.
Here, under the second prong of Step 2A, claim 2, similarly claims 9 and 16, while the additional elements do not amount to significantly more than the recited abstract idea because the additional elements merely apply the abstract idea, as noted in the previous actions, when viewed individually and as an ordered combination, these additional elements (e.g., carried out by at least a processor with memory), simply append the recited abstract idea to well-understood, routine, and conventional activities, previously known in the field, recited at a high level of generality because these elements are generic computer components that simply perform repetitive calculations, which, as held by the courts, are well-understood, routine, and conventional. See July 2015 Update, p. 7; MPEP 2106.05(d). In addition, Appellant’s Specification discloses that the present invention can be implemented by “computer readable program instructions … provided to a processor of a general purpose computer … for implementing the functions” of the invention (Fig. 1 and paras 95 and 99 of the Appellant’s specifications detail any combination of a generic computer system program to perform the method (i.e., commercially available processors). Thus, Appellant’s own specification demonstrates that the additional elements requiring that the abstract idea is, for example, “carried out by at least one computing device” merely appends the recited abstract idea to well-understood, routine, and conventional activities, previously known in the field.
Furthermore, Examiner asserts that claim 9 also does not include limitations amounting to significantly more than the abstract idea. Although claim 9 includes one non-transitory machine-readable medium including instructions for representing unified graph and hierarchy relationships that, when executed by at least one processor amounts to generic computing elements performing generic computing functions.
The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment.  The claimed computer elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s).  Simply implementing the abstract idea(s) on a general purpose processor is not a practical application of the abstract idea(s); Appellant’s specification discloses that the invention may be implemented using a general purpose processor (Fig. 1 and paras 95 and 99 of the Appellant’s specifications detail any combination of a generic computer system program to perform the method (i.e., commercially available processors).  Generally presenting results over a graphical user interface is a mere link to a technological environment or field of use.  The claims also generally receive, store, and/or output (e.g., display) data, which are examples of insignificant extra-solution activity.2

Appellant argues on page 14 that “Claims 2-6, 8-13, and 15-20 Amount to Significantly More Than Any Alleged Abstract Idea. Thus, the Examiner fails to fully analyze the claims under the Alice/Mayo framework by choosing to consider only those elements that fit within the ineligibility conclusion and disregarding those elements that are evidence of patent eligibility.” Examiner respectfully disagrees.
The MPEP discusses that "the second part of the Alice/Mayo test [(Step 2B)] is often referred to as a search for an inventive concept," and "an 'inventive concept' is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself." MPEP 2106.05 (emphasis added). Further, the MPEP goes on to describe "Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception? Examiners should answer this question by first identifying whether there are any additional elements (features/limitations/steps) recited in the claim beyond the judicial exception(s), and then evaluating those additional elements individually and in combination to determine whether they contribute an inventive concept (i.e., amount to significantly more than the judicial exception(s)).” MPEP 2106.05 (emphasis added).
The search for an inventive concept under § 101 is distinct from demonstrating novel and non-obviousness. See SAP America Inc. v. Investpic, LLC, No. 2017-2081, slip op. at 2-3 (Fed Cir. May 15, 2018) (citing Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016). Even novel and newly discovered judicial exceptions are still exceptions, despite their novelty. July 2015 Update, p. 3; see SAP America at 2.  In Step 2B, “[w]hat is needed is an inventive concept in the non-abstract application realm.” SAP America at 11. As discussed in SAP America, no matter how much of an advance the claims recite, when “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm,” “[a]n advance of that nature is ineligible for patenting.” Id. at 3.
Here, under Step 2B, the only additional elements beyond the recited abstract idea of claim 2, and similarly claims 9 and 16, are the recitations of “present a scenario graphical user interface to a display device………: and update the scenario graphical user interface ……… are carried out by at least one processor,” and these additional elements, individually and in combination, are nothing more than computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. Regarding the recitations of “select[ing] a scope of data from the plurality of scopes of data with smallest associated number of computation executions,” while these elements are part of and directed to the abstract idea because they are abstract data that is analyzed and evaluated in the recited abstract idea, even if these are analyzed as additional elements, these elements are not sufficient to amount to significantly more than the abstract idea because these computation executions are merely generic computers that are used to implement part of the recited abstract idea. Accordingly, contrary to Appellant’s assertions, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B.

Appellant argues on page 15 that “the claims, by overcoming the art of record, and as indicated by the specificity and length of the claims, are a narrowly tailored technical solution to a technical solution that amount to significantly more than any abstract idea, integrating any alleged abstract idea into a practical application if such an abstract idea does indeed exist.” Examiner respectfully disagrees.
Appellant 's argument is not persuasive. Although Examiner agrees that the presented claims are directed to particular features and a particular environment, Examiner notes that even narrowly defined judicial exceptions will trigger an eligibility analysis as required by Alice Corp.  For example, a highly detailed mathematical formula is still a judicial exception even though it may be a “novel” formula.  See 2014 Interim Guidance on Patent Subject Matter Eligibility, 79 Fed. Reg. 241, 74622, 74627 (December 16, 2014) (Describing the §101 eligibility analysis for a claim directed to a mathematical formula).  As another example, the Supreme Court noted in Mayo Collaborative v. Prometheus Labs. that the claims at issue were directed to exceptions, even though those exceptions were “narrow laws that may have limited applications.” 132 S. Ct. 1289, 1302 (2012).  Further, in buySAFE, Inc. v. Google, Inc., the Federal Circuit determined that although a dependent claim narrowed the abstract idea to particular types of relationships, that did not change the analysis because it “[did] not make the idea nonabstract”.  765 F. 3d 1350, 1355 (Fed. Cir. 2014.).  As a result, particular and specific applications do not, by themselves, render a claim patent eligible.  
As noted in MPEP 2106.04(I), “[t]he Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions”.  With respect to the pending claims, Examiner notes that the additional elements are limited to the computer elements.  As asserted above, the combination of a processor and memory functions do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea because the computing device is a generic computing element performing generic computing functions in view of Appellant’s specification; outputting (e.g., displaying data via GUI) are examples of insignificant extra-solution activity to the judicial exception and a well-understood, routine, and conventional computing function; and the additional elements amount to no more than mere instructions to apply the exception using generic computing components under MPEP 2106.05(f).  As a result, Appellant’s argument is not persuasive of error.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        
        
Conferees:
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623                                                                                                                                                                                                        
/SCOTT D GARTLAND/TQAS Detailee
Primary Examiner, Art Unit 3622                                                                                                                                                                                                                                                                                                                                                                                                            
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. "receiving, processing, transmitting/displaying, and storing data," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d)) 
        
        2 The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. "receiving, processing, transmitting/displaying, and storing data," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d))